                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION


TOMSETH, et al.,                                        Case No. 6:17-cv-02017-AA
                                                            OPINION & ORDER
              Plaintiffs,

       v.

UNITED STATES,

              Defendant.




Aiken, District Judge:

       Husband and wife plaintiffs Matthew Tomseth and Diana Tomseth

("Plaintiffs") sued the United States for a $2,304,799 tax refund, plus statutory

interest.   They allege that the United States collected these taxes based on an

incorrect interpretation of certain tax provisions that governed the shareholder

distributions Plaintiffs received from three Les Schwab tire companies. The parties

have filed a joint stipulation of facts and cross motions for summary judgment. For


Page 1 - OPINION AND ORDER
the following reasons, the United States' motion is granted in part and denied in part,

and Plaintiffs' motion is denied as moot.

                                  BACKGROUND

      Plaintiffs are shareholders in three family-owned Les Schwab Tire

corporations: Les Schwab Warehouse Center, Inc. ("LS Warehouse"), Les Schwab Tire

Centers of ·washington, Inc. ("LS Washington"), and Les Schwab Tire Centers of

Portland, Inc. ("LS Portland") (collectively, the "Corporations"). Throughout their

history, these Les Schwab tire companies toggled between operating as S-corps and

C-corps to use each designation's tax benefits.

      S-corps generally pay a single level of tax because their shareholders can elect

to make the corporation a pass-through entity for tax purposes. This allows the S-

corp to pass its income directly to its shareholders on a pro rata basis, which the

shareholders would then record on their individual tax returns. By contrast, C-corps

are often said to be subject to "double-taxation" because their income is first taxed at

the C-corp entity level and again at a shareholder's ordinary income tax rate if

earnings are distributed as dividends.

      S-corps sometimes retain their taxed earnings instead of distributing them to

their shareholders.   26 U.S.C. § 1368(e) requires these taxed but undistributed

earnings to be kept in a separate accumulated adjustments account ("AM"). But the

IRC also allows corporations to toggle between S-corp and C-corp designations so an

issue about the status of these taxed but undistributed AM funds naturally arises.

Section 1371(e) provides a partial answer to this issue. It allows for an S-corp's AM

Page 2 - OPINION AND ORDER
balance to be distributed tax-free even after it becomes a C-corp as long as the

distribution happens within a one-year post-termination transition period ("PTTP").

See 26 U.S.C. § 1371(e). In short, it allows distributions up to the value of the AAA

balance to escape dividend treatment under subchapter C.

      But what if the corporation doesn't distribute all of its AAA within the PTTP;

can it distribute the remaining AAA funds tax-free once the corporation reverts to an

S-corp? The parties answer this question differently.

      Plaintiffs argue that the old AAA balance is still accessible once the C-corp

reverts to an S-corp. They interpret the PTTP provisions as placing a temporary bar

on accessing the old AAA tax-free only while the corporation remains a C-corp. But

once the corporation elects to be an S-corp again, the S-corp can tap back into its old

AAA funds and distribute them tax-free. The United States argues that PTTP

expiration equals AAA expiration: once the PTTP expires, the old AAA earnings are

no longer available for tax-free distribution even if the corporation reverts to an S-

corp. In that case, the United States argues that the AAA balance resets to zero after

a new S election.

      This differing interpretation of the status of AAA funds after the expiration of

the PTTP has led to this dispute between the parties. In 2013, Plaintiffs received

$9,326,545 in distributions from all three corporations, which the IRS characterized

as taxable dividends: $4,313,419 from LS Warehouse, $850,941 from LS Washington,

and $4,162,185 from LS Portland. The Corporations were C-corps at the time of the

distributions and the distributions were within the PTTP.          In previous years,

Page 3 - OPINION AND ORDER
however, they had twice operated as S-corps and calculated their AAA funds at the

beginning of their most recent S-election as the sum of the AAA balances during these

two S-periods.

      Their history of corporate metamorphosis is dizzying. LS Warehouse was

incorporated as a C-corp in 1958. In 1987, LS Warehouse elected to be an S-corp for

the first time (the "First S-Period"). It then reelected to be taxed as a C-corp in

December 1993. As of December 31, 1993, LS Warehouse had a balance in its AAA

of $51,627,736 and distributed $26,743,007 to its shareholders during its PTTP,

leaving $24,884,729 of undistributed AAA. LS Warehouse continued as a C-corp from

1994 through 2008 and reelected to be an S-corp on January 1, 2009 (the "Second S-

Period"). It then carried over the First S-Period's AAA and added it to the new 2009

AAA balance at the start of the Second S-Period. At the end of 2012, considering

solely the AAA funds generated during its Second S-Period, LS Warehouse had a AAA

balance of $17,563,554. But in 2013, LS Warehouse again reelected to become a C-

corp and distributed $42,443,028-roughly the sum of its First and Second S-Period

AAA balances-to its shareholders, of which Plaintiffs received $7,356,905. The IRS

determined that $4,313,419 of the $7,356,905 was a taxable dividend rather than a

tax-free AAA distribution.

      LS Washington followed the same pattern of corporate changes as LS

Warehouse. It was incorporated on April 12, 1968 and operated as a C-corp from

inception until it elected to be classified as an S-corp on August 1, 1987 (the "First S-

Period"). LS vVashington continued operating as an S-corp from August 1, 1987

Page 4 - OPINION AND ORDER
through December 31, 1991, when it reverted to a C-corp. As of December 31, 1991,

LS Washington had a balance in its AAA of $19,862,658. During its PTTP in 1992,

LS vVashington distributed $10,225,694 to its shareholders. LS Washington operated

as a C-corp from January 1, 1992 through December 31, 2008, and then reverted to

an S-corp on January 1, 2009 (the "Second S-Period"). It then operated as an 8-corp

until December 31, 2012, at which time it elected to be a C-corp again. During its

Second S-Period, LS Washington had accumulated a AAA of $15,104,172. It then

distributed $24,692,889-roughly the sum of its First and Second 8-Period AAA

balances-to its shareholders during its 2013 PTTP, of which Plaintiffs received

$2,180,376. The IRS determined that $850,941 of the $2,180,376 was a taxable

dividend rather than a tax-free distribution.

      Finally, there is LS Portland. It was initially incorporated as a C-corp in 1973

and first elected to be an S-corp from 1987 through 1993 (the "First S-Period") when

it revoked its S status and reverted to a C-corp. It had a AAA balance of $56,645,199

at the end of its First S-Period and distributed $31,916,781 ofit during its 1994 PTTP

while operating as a C-corp. This left $22,728,418 of undistributed AAA. In 2004,

however, LS Portland re-elected to become an S-crop (the "Second 8-period") and

assumed it could carry over the old AAA from the First S-period and calculated its

starting AAA balance as $22,728,418.            It then distributed $1,968,878 to its

shareholders as a tax-free distribution in 2005. This lowered the old AAA balance to

$20,759,540. It further accumulated $21,950,729 of new AAA during its Second S-




Page 5 - OPINION AND ORDER
Period between 2004 and 2012.        It re-elected to become a C-corp in 2013 and

distributed $4,162,185 of its old AAA (out of the remaining $20,759,540) to Plaintiffs.

      Plaintiffs believed that none of the 2013 distributions were taxable dividends

because the distributions were already taxed when the Corporations were operating

as S-corps. They initially calculated their 2013 tax liability under the United States'

theory of the case. That is, their complaint suggests that they knew that the IRS may

treat the Corporations' distributions as taxable so they included "disclosure

statements with the relevant tax returns stating that [they believed] that the

distributions from the Corporations' old AAA were nontaxable and [that they]

intended to file claims for refund." Compl. at 6.

      In April 2015, Plaintiffs filed a form 1040X and claimed a refund for the taxes

paid under the theory that AAA never expires and was available for tax-free

distribution once the Corporations began their Second S-Periods. Although the IRS

first issued them a refund for $2,298,368, it then determined that the refund was

issued mistakenly based on a 2014 IRS Chief Counsel Advice Jl,,lemorandum (the

"2014 Memorandum") after conducting an audit of Plaintiffs' tax returns. The 2014

Memorandum concluded that after the PTTP, undistributed AAA would not be

available for distribution once a corporation re-elected to become an S-corp. Because

Plaintiffs' claimed refund was inconsistent with the 2014 Memorandum, the IRS

demanded payment of the $2,298,368.

      Additionally, during the same audit, the IRS discovered that in 2005 LS

Portland had another tax deficiency and now wants to tax an additional $357,488 of

Page 6 - OPINION AND ORDER
Plaintiffs' income. The United States claims that LS Portland started its Second S-

period in 2004 with a AAA balance of $0. As a result, it didn't have sufficient AAA

funds to make its 2005 distribution of $1,968,878 tax-free. Although the United

States doesn't explain its calculation, it claims that $1,783,025 of the $1,968,878 that

LS Portland distributed in 2005 was taxable.

       But the United States ran into a statute oflimitations problem because the tax

deficiencies stem from LS Portland's 2005 distribution. The United States concedes

that "it was too late to assess the tax that should have been reported and paid for in

2005 [in 2013]." It thus reduced the AAA balance to a negative balance of ($1,968,878)

in 2005. That negative balance was carried forward to reduce the new AAA available

in 2013 and therefore made $1,783,025 of the distributions in 2013 taxable to LS

Portland's shareholders, with $357,488 being Plaintiffs' pro rata share.

       In July 2017, the IRS issued an audit report that added $9,684,033 of taxable

qualified dividends to Plaintiffs' taxable income. Plaintiffs paid the tax attributable

to these qualified dividends in August 2017 but filed for a refund. The IRS rejected

their refund request two months later and Plaintiffs filed a complaint for refund in

this Court in December 2017. The parties have filed a Joint Stipulation of Facts and

cross motions for summary judgment.        Plaintiffs have only moved for summary

judgment on the statutory interpretation issue while the United States has moved

for summary judgment on both the statutory interpretation issue and the statute of

limitations issue. The parties also requested oral argument, which was held earlier

this year.

Page 7 - OPINION AND ORDER
                                LEGAL STANDARD

        Summary judgment is proper when "there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter oflaw." Fed. R. Civ.

P. 56(a). A dispute is genuine only if there is sufficient evidence for a reasonable fact

finder to find for the non-moving party, and material only if the fact may affect the

outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). In

this analysis, the Court draws all reasonable inferences in the light most favorable to

the non-moving party. Johnson v. Rancho Santiago Cmty. Coll. Dist., 623 F.3d 1011,

1018 (9th Cir. 2010). Unsupported conjecture or conclusory statements, however,

cannot defeat summary judgment. Szirrell v. Cal. Water Serv. Co., 518 F.3d 1097,

1103 (9th Cir. 2008).

                                    DISCUSSION

        There are two issues before me: (i) whether under the relevant statutory

language a corporation that doesn't distribute all of its AAA within the PTTP can still

distribute its remaining AAA balance tax-free if it reelects to become an S-corp, and

(ii) whether the statute of limitations bars the United States from collecting tax on

certain improperly distributed AAA funds by LS Portland in 2005. The parties agree

that there are no disputes of material fact and the only issues here are disputes of

law. See Joint Stipulation of Facts (doc. 19).

   I.      Undistributed AAA and the PTTP

        Plaintiffs argue that any AAA funds that were not distributed to shareholders

during the PTTP are still distributable on a tax-free basis if a corporation becomes

Page 8 - OPINION AND ORDER
an S-corp sometime in the future. Plaintiffs' position centers on four core arguments.

First, they argue that their interpretation of the AAA and PTTP provisions is

supported by the relevant statutory texts: §§ 1368(e), 1371, and 1377. Second, they

argue that their interpretation is supported by the relevant legislative history. Third,

they argue that the United States' position has the added disadvantage of being

inconsistent with § 1371(f) of the Tax Cuts and Jobs Act, which Congress passed in

2017. Finally, they argue that the Court should not give persuasive weight to the

IRS opinion and tax treatises relied on by the United States.

          A. The Statutory Texts

      Plaintiffs argue that the plain language of§ 1368(e) does not require AAA to

be reset to $0 at the start of a new S-period. They read§ 1368(e) simply to mean that

adjustments to AAA balances are only permissible during an S-period. Under this

reading, a corporation can toggle between being an S-corp and C-corp as often as it

would like and still maintain the ability to disperse its AAA funds tax free whenever

it operates as an S-corp. Plaintiffs further interpret the PTTP provisions in § 1371

and § 1377 as providing a one-year period for AAA distributions after an S-corp elects

to become a C-corp. But since the AAA doesn't reset to $0 at the start of a new S-

period, a corporation is free to distribute any AAA that it chose to not distribute

during its most recent PTTP by simply reelecting to operate as an S-corp.

      Plaintiffs' textual analysis is unconvincing. Although they characterize their

argument as a plain meaning argument, their true position is that one shouldn't read

a prohibition into a statute unless it's explicit.     But, even absent an explicit

Page 9 - OPINION AND ORDER
prohibition, a careful parsing of§ 1368(e)(l) and (e)(2) suggests that Plaintiffs are

incorrect.

      The AAA is a term of art within subchapter S.               11 Mertens, Law of

Federal Income Taxation (2018) § 41B.184, p. 268. For a AAA to exist at all, therefore,

it must meet the definition of AAA within subchapter S. Section 1368(e)(l) provides

this definition in § 1368(e)(l)(A) and then defines the term "S-period" in (e)(2):

      [(e)](l)[-]In general, [e]xcept as otherwise provided in this paragraph,
      the term "accumulated adjustments account" means an account of the S
      corporation which is adjusted for the S period in a manner similar to the
      adjustments under section 1367 ... and no adjustment shall be made
      for Federal taxes attributable to any taxable year in which the
      corporation was a C corporation.

      [(e)](2)[-]The term "S period" means the most recent continuous period
      during which the corporation has been an S corporation. Such period
      shall not include any taxable year beginning before January 1, 1983.

26 U.S.C. § 1368(e).

      Section 1368(e)(l) provides this definition and defines AAA as an account "of

the S corporation which is adjusted for the S period ... similar to the adjustments

under section 1367." The phrase "of the S corporation" implies that the AAA can

necessarily only exist while there is an S corporation in existence, i.e., a AAA does

not continue to exist after the S-corp becomes a C-corp. Otherwise, the AAA would

not belong to the S-corp and therefore cannot be "of the S corporation." This is the

only interpretation that gives effect to the phrase "of the S corporation," and

precludes allowing Plaintiffs to carry over AAA from previous S-periods absent an

exception to this general rule, e.g., if the shareholder distribution is within the PTTP.

Page 10 - OPINION AND ORDER
      Additionally, Section 1368(e)(2) defines an "S-period" as "the most recent

continuoits period" during which the corporation was an S-corp. The existence of the

word "continuous" is significant. Congress's decision to include the word implies that

once an S-period ends, the AAA's tax-free status should also end.           Otherwise,

Congress could have chosen to define an S-period as any period that a corporation

operates as an S-corp without regard to whether that period has been continuous. If

the word is to have any effect at all, it would have to imply that an S-period is a

discrete period with a clear beginning and a clear end. Once the corporation stops

operating as an S-corp, it will break its continuity. That is, if an S-period exists, it

has to have started at the most recent S-corp election and end as soon as the

corporation is no longer an S-corp by ending as soon as the S-corp designation is not

"continuous." That said, since we are to construe provisions so as to give effect to

every word, it makes more sense to interpret§ 1368(e) as only allowing a AAA balance

to exist during "the corporation's most recent sojourn through subchapter S," as

stated by one tax treatise. See 11 Mertens Law of Federal Income Taxation,§ 41B:185

(2018).   Thus, the text of § 1368(e)(2) also counsels against adopting Plaintiffs'

interpretation.

      One could argue that§ 1368(e)(l) only requires that AAA adjustments be made

during S-periods since the statute says "[AAA] means an account of the S corporation

which is adjusted for the S period." See 26 U.S.C. § 1368(e)(l). Since it does not say

that AAA only exists during S-periods, Plaintiffs urge the Court to conclude that

1368(e)(l) does not bar carrying over the balance of undistributed AAA from past S-

Page 11- OPINION AND ORDER
periods-it is just a provision that forces adjustments to AAA to happen during S-

periods.

      But Congress's decision to forgo added clarity with respect to a restriction does

not necessarily mean that the restriction is absent. Put another way, even if adding

the word "only" would have altered the meaning of the statute, the lack of the word

only doesn't provide an independent reason to find Plaintiffs' interpretation as well-

supported. It just provides a disadvantage to the United States' interpretation that

the United States can overcome if their interpretation has other affirmative support.

      Here, the United States' position is also supported by the PTTP provisions of

the United States Code. See 26 U.S.C. §§ 1371, 1377. Section 1377(b) defines PTTP

as a one-year period after a corporation is no longer an S-corp:

      the term "post-termination transition period" means D the period
      beginning on the day after the last day of the corporation's last taxable
      year as an S corporation and ending on the later of Dthe day which is 1
      year after such last day, or Dthe due date for filing the return for such
      last year as an S corporation[.]

26 U.S.C. § 1377(b)(l)(A). The next relevant section, § 137l(e), allows a C-corp

formerly operating as an S-corp to distribute money up to the value of the AAA on a

tax-free basis during the PTTP:

       Any distribution of money by corporation with respect to
       its stock during a [PTTP] shall be applied against and reduce
       the adjusted basis of the stock, to the extent that the amount of the
       distribution does not exceed the [AAA] (within the meaning of section
       1368(e)).

See 26 U.S.C. 137l(e)(l).




Page 12 - OPINION AND ORDER
      But why have a PTTP-a designated period for tax-free distributions-if not

to have it serve as an expiration date for distributing AAA funds tax-free? And if

Congress was okay with AAA carryovers from previous 8-periods for distribution

during new 8-periods, why force a corporation to reelect to become an 8-corp at all?

A simpler approach would just be to allow AAA distributions indefinitely as long as

funds are available. None of the cited evidence suggests that Congress wanted to

encourage toggling between 8-corps, C-corps, and back again. It seems more sensible

to interpret the PTTP to simply allow for a reasonable time for the corporation to

distribute its AAA to shareholders. The existence of the PTTP, then, signifies that

Congress envisioned it to be the exclusive time for distributing AAA funds when an

8-corp elects to become a C-corp.

      Another issue with Plaintiffs' statutory interpretation argument is the scant

support for it. The only case that Plaintiffs cite to support their interpretation is

Colorado Gas Compression, Inc. v. Commissioner of Internal Revenue, which

materially differs from this case. See 366 F.3d 863 (10th Cir. 2004). The issue in

Colorado Gas was whether taxpayer-favorable capital-gains provisions that were

part of the "transitional rules" of an earlier bill were also available to 8-corps that

toggled between 8-corps and C-corps or whether they were only available to 8-corps

that maintained their S status while the transitional rules were operative. Id. at 867.

The court ruled that the transitional rules only required a company to meet the

definition of a "qualified corporation" and placed no restrictions on toggling between




Page 13 - OPINION AND ORDER
S and C entities. The court thus found that Colorado Gas could invoke these rules

because it was a "qualified corporation" under the plain meaning of the statute.

      But the issue in that case was whether the plain meaning of the statute

shouldn't control, and the court thought that it should. Here, by contrast, the plain

meaning of § 1368(e) doesn't support Plaintiffs' interpretation, and there are other

reasons to think that their interpretation is incorrect. Unlike Colorado Gas, where

the court found the taxpayer's interpretation to be "fairly within the statutory

language and ... in harmony with the statute as an organic whole," Plaintiffs'

interpretation is simply not in similar harmony. See id. at 867-68. It is not in

harmony with the PTTP provisions and requires an unsupported reading of the AAA

provisions. And as explained more fully below, it is undermined by three tax treatises

and the relevant legislative history. Thus, I don't find Colorado Gas to be sufficiently

analogous and find Plaintiffs' statutory interpretation arguments unconvincing.

          B. Legislative History

      Plaintiffs also point to legislative history from both Congressional chambers to

support their interpretation of§ 1368(e). They point to a House Report and a Senate

Report to argue that the 1982 tax-code reforms that led to the AAA/PTTP system

were meant to help taxpayers and therefore should be construed in their favor. See

H.R. REP. No. 97-826 (1982);   s. REP. No. 97-640 (1982).
      The legislative history is unpersuasive. Plaintiffs cite language in a Senate

Report from the Committee on Finance for the proposition that Congress's "main

goal" was to ensure that S-corps could "easily distribute all of their earnings tax-free."

Page 14 - OPINION AND ORDER
Pls.' MSJ at 20.      But the Senate Report's language does not support that

characterization-a fairer reading reveals that the report was simply conveying that

Congress wanted the new tax provisions to address previous traps for the unwary

that discouraged small corporations from profiting from these rules. See S. REP. No.

97-640 at 6 (1982). Additionally, the paragraph immediately preceding the one cited

by Plaintiffs shows that the report was just as concerned with filling in loopholes as

ensuring that corporations would have greater clarity about how subchapter S

operates. See id. (stating that "[t]he history of subchapter S also indicates that

knowledgeable taxpayers may have derived some unintended benefits from the

subchapter S provisions."). Thus, the Senate Report is unavailing.

      Plaintiffs also point to a line in the House's Committee on Ways and Means

Report to support their interpretation. That line states "under the bill, shareholders

of subchapter S corporations with accumulated earnings and profits will be assured

of tax-free treatment with respect to distributions, regardless of when made." H.R.

REP. No. 97-826, at 19 (1982). The "regardless of when made" language does support

an interpretation of the § 1368(e) that allows a corporation to carry AAA balances

forward from previous S-periods.       But, absent more evidence, such general

statements cannot resolve the statute's meaning. The fact is that the PTTP created

a one-year timeframe for distributing AAA funds after an S-corp becomes a C-corp.

It makes sense to interpret this as the only time when an S-corp can distribute its

AAA funds tax-free.    Three tax treatises and an IRS opinion, all of which are




Page 15 - OPINION AND ORDER
discussed below, affirm this interpretation. vVithout more, the Court cannot give the

House Report's general purposive pronouncements dispositive weight.

          Finally, the legislative history cited by the United States explains that the

American Bar Association ("ABA") had advocated for an unlimited tax-free AAA

withdrawal period once an 8-corp elects to become a C-corp. The ABA stated

          The permitted one-year period for withdrawing S year undistributed
          income is too short for an operating company. The shareholders in small
          corporations ... would never be able to withdraw previously taxed but
          undistributed income except when their stock in the corporation is sold.

See Subchapter S Revision Act of 1982: Hearing before the Senate Finance Committee,

97th Cong. 2d Sess. 167 (1982) (American Bar Association's suggested technical

changes to the Subchapter S Revision Act of 1982). Despite its possible negative

effects on smaller corporations, Congress rejected the ABA's suggestion and the

current PTTP provision has a clear one-year expiration period. See 26 U.S.C. §

1371(e). This indicates that the interpretation that Plaintiffs are advocating for was

proposed, discussed, and rejected in favor of a more restrictive approach.

          Interestingly, Plaintiffs concede that "it makes complete sense to limit the

PTTP, because otherwise C-corps would be able to make tax-free distributions of S-

corp earnings at any time." According to them, this would be bad because it would

"blur □   the lines between subchapter C and subchapter S." But they fail to explain

why Congress would think it more sensible to require a corporation to toggle between

C and S status to keep distributing its old S-corp AAA balance tax-free. The Court is

also unable to find a sensible justification for the interpretation advocated for by

Plaintiffs. Thus, it seems more likely that the AAA resets to $0 after the PTTP
Page 16 - OPINION AND ORDER
expires rather than only being available for tax-free distribution if the corporation

reelects to become an S-corp.

          C. Section 1371({) of the Tax Cuts & Jobs Act

      Plaintiffs argue that interpreting AAA to expire after the PTTP would be

inconsistent with§ 1371(£). In their view, if AAA expires after the PTTP, then it can't

logically be available for distribution if the corporation meets the requirements of §

1371(£)-a provision that allows for further tax-free distributions of AAA funds even

after the PTTP expires.

      This characterization of§ 1371(£) is flawed. As the text of that section makes

clear, Congress added this provision with the passage of the Tax Cuts and Jobs Act

to allow a subset of S-corps to distribute money out of their AAA after the PTTP

expues:

      In the case of a distribution of money by an eligible terminated S
      corporation ... after the [PTTP], the [AAA] shall be allocated to such
      distribution, and the distribution shall be chargeable to accumulated
      earnings and profits, in the same ratio as the amount of such
      accumulated adjustments account bears to the amount of such
      accumulated earnings and profits.

26 U.S.C. § 1371(£) (emphasis added). Section 481(d) defines an eligible terminated

S corporation as "a C corporation which was an S corporation on the day before ...

the enactment of the Tax Cuts and Jobs Act and during the 2-year period beginning

on the date of such enactment [decides to revoke] its election" (emphasis added).

      Section 1371(£), then, seems to be a prophylactic measure against unwanted

consequences of the Tax Cuts and Jobs Act for certain S-corps.         It is a narrow

exception for certain S-corps that were not prepared for the effect of the new
Page 17 - OPINION AND ORDER
legislation, so Congress provided these corporations with a two-year window to decide

whether to revoke their S-election. After this two-year window expires, a corporation

will no longer meet the definition in§ 481(d) and will be stuck with the default rule

of no tax-free AAA distributions after the expiration of its PTTP. Section 1371(±) is

thus compatible with the general rule that AAA funds expire at the end of the PTTP.

          D. The Tax Treatises & IRS Opinion

      The United States cites several tax treatises and an IRS legal opinion in

support of its interpretation of the relevant IRC provision. Plaintiffs argue that the

Court should ignore these tax treatises because they are conclusory and not binding

on the Court. They also argue that the 2014 Memorandum should be disregarded

because it is poorly reasoned.

      Neither argument is persuasive.        The United States cites the following

treatises in support of its interpretation: (1) Mertens Law of Federal Income Taxation,

(2) Standard Federal Tax Reporter, and (3) S Corporations: Federal Taxation. I find

their consistency in supporting the United States' interpretation to be persuasive.

      Mertens is one of the most commonly cited tax treatises and the Ninth Circuit

has cited it approvingly many times. See, e.g., Texaco, Inc. v. United States, 528 F.3d

703, 705-08 (9th Cir. 2008); Merkel v. C.I.R., 192 F.3d 844, 847-48 (9th Cir. 1999).

Plaintiffs criticize Mertens for not sufficiently explaining why AAA funds should be

reset at $0 once a new S-period starts. While not citing legislative history or closely

parsing § 1368(e), Mertens still provides sufficient explanation. It states that the

purpose of the AAA is to provide a mechanism for S-corps to make tax-free

Page 18 - OPINION AND ORDER
distributions of their already taxed income from their "most recent sojourn through

subchapter S." 11 Mertens Law of Federal Income Taxation, § 41B:185 (2018). It

further explains that these funds can only be distributed tax-free during a "limited

period of time" and that the PTTP functions as that limited period. Id. at§ 41B:193.

Although on occasion Mertens has pointed to areas of unsettled law, see, e.g.,

14A Mertens Law of Federal Income Taxation § 54:6 (2018) ("It is not clear whether

the taxpayer can take into account contingent liabilities or contested liabilities"), it is

notable that Mertens did not point to any ambiguity or reason to doubt its

interpretation here. See§ 41B:193.

       The second treatise cited by the United States is the Standard Federal Tax

Reporter. Plaintiffs characterize its analysis as conclusory but the treatise directly

supports the United States' interpretation as it states "[i]fthe AAA is not exhausted

by the end of the [PTTP], it disappears." 13 Standard Federal Tax Reporter               ii
32,121.04 (2018).     The treatise also explains its position by pointing to the

relationship between AAA balances and the stockholders' basis in the stock. See id.

at ,r 32,121.045. It explains that AAA distributions are mechanically tax-free because

shareholders increase the basis in their stock by the value of the after-tax income

once the value of the distribution is taxed to the shareholders. Id. This increase in

basis does not change while the corporation is a C-corp even after the PTTP expires.

Id.   Because income to shareholders is only taxed if its value is above the

shareholder's basis in their stock, the fact that the AAA value is continually reflected

in the shareholders' basis means that the funds are simply moved below the

Page 19 - OPINION AND ORDER
accumulated earnings and profits ("E&P") of the C-corp. Id. Consequently, once the

C-corp distributes its E&P, any further distribution would constitute a return of the

shareholders' basis in their stock and therefore not taxable.         Id.   Given this

mechanism in eventually returning the AAA funds to the shareholders tax-free, it

makes sense to interpret the PTTP as providing a temporary to exception to the

general rule that would make AAA funds inaccessible tax-free once the S-corp

becomes a C-corp.

      The final treatise cited by the United States is S Corporations: Federal

Taxation. I find this treatise less persuasive than the others because although it

directly supports the United States' interpretation, it cites the 2014 Memorandum

that the United States already cites in its motion for summary judgment. That is,

the justification for this treatise's interpretation of § 1368(e) only seems to be a

default to the IRS interpretation. Even so, the treatise does not dispute or question

the 2014 Memorandum or point to any flaws in its reasoning. For that reason, it

supports the proposition that the United States' interpretation has gained acceptance

by yet another treatise while Plaintiffs have not pointed to a single treatise that

supports their interpretation.

      Although no single treatise is dispositive on which interpretation of the effect

of the PTTP on AAA is more reasonable, the fact that all treatises agree on this issue

is persuasive evidence that the United States' interpretation is likely correct.

      Finally, as mentioned above, the United States relies on a 2014 Memorandum

that concludes that AAA funds expire if the corporation does not distribute them

Page 20 - OPINION AND ORDER
within the PTTP. See IRS Chief Counsel Advice No. 201440621 (Nov. 14, 2014). I

find the 2014 Memorandum persuasive. Plaintiffs insist that the opinion deserves

little weight because it lacks thoroughness. They cite a recent Ninth Circuit case,

Voss v. Commissioner, which declined to embrace an IRS opinion's position on a

different issue, for the proposition that an IRS opinion is only entitled to a "measure

of deference proportional to the thoroughness evident in its consideration, the validity

of its reasoning, its consistency with earlier and later pronouncements, and all those

factors which give it the power to persuade." Voss v. Comm'r, 796 F.3d 1051, 1070

(9th Cir. 2015). But the 2014 Memorandum is not susceptible to the same criticisms

as the IRS opinion at issue in Voss.

       First, the majority in Voss found the IRS opinion to be too limited in statutory

analysis to warrant acceptance ("the 2009 Chief Counsel Advice is hardly thorough .

. . its analysis interpreting how the statute should apply to unmarried co-owners

consists of just one paragraph."). Id. at 1066. The 2014 Memorandum, by contrast,

includes over a dozen paragraphs oflegal analysis over the course of four pages. See

generally, 2014 Memorandum. It assesses the interplay between the AAA provision

of§ 1368(e)(2) and Section 1.1368-2(a)(l) of the Treasury Regulations and concludes

that since S-periods are by definition "continuous," it makes more sense for the AAA

to reset at zero at the start of a new S-period. Id. at 6. It further traces the legislative

history of the AAA provisions and analogizes the concept to a predecessor concept of

"undistributed taxable income previously taxed to shareholders (PTI)." Id. at 5. It

also points out that the existence of a PTTP implies that a corporation cannot make

Page 21- OPINION AND ORDER
any further tax-free distributions from the AAA once the PTTP expires. Id. at 6.

Consequently, I find the 2014 Memorandum thorough enough to warrant deference

and much more thorough than the IRS opinion that Voss criticized.

      Second, the majority in Voss further distinguished that case from the Supreme

Court decision in Hall v. United States, 566 U.S. 506 (2012), where the Supreme

Court "'s[aw] no reason to depart from those established understandings' of

bankruptcy courts, bankruptcy commentators, and the IRS's consistent position for

over a decade in an IRS Chief Counsel Advice Memorandum, the Internal Review

manual, and an IRS Litigation Guideline memorandum." Voss, 796 F.3d at 1066

(citing Hall at 517).   Unlike in Hall, the Voss majority found "no comparable

consensus" because the IRS opinion was only six years old and was the IRS's only

pronouncement on the issue. Id.

      Here, although the IRS memorandum was only published in 2014, three major

tax treatises have accepted its analysis-at least some of which arrived at the same

conclusion before the publication of the 2014 Memorandum. And Plaintiffs have not

pointed to any support for their interpretation beyond elementary statutory analysis

and general policy goal pronouncements in two congressional reports. The 2014

Memorandum, then, seems much closer to the type of opinion that the Supreme Court

in Hall found persuasive than to the opinion that the 9th Circuit in Voss rejected.

Thus, I find the analysis in the 2014 Memorandum worthy of deference.




Page 22 - OPINION AND ORDER
   II.      Statute of Limitations

         Plaintiffs argue that 26 U.S.C. § 6501 bars collection of any back-taxes outside

that provision's three-year limitations period. They explain that the United States

should not be allowed to sidestep this limitations period by carrying forward LS

Portland's AAA deficit in 2005 and applying it to its 2013 AAA distribution. The

United States responds that courts can examine tax liability for a year not in suit to

better determine the correct tax liability for a year in suit; it explains that although

§ 6501 bars tax "assessments" outside the statute of limitations, it doesn't bar

"recalculations," which is how the United States characterizes its approach. For that

reason, the United States argues that it can recalculate taxable income in a year

beyond the statute of limitations to determine tax liability within the limitations

period.

         Section 6501 of the IRC requires the IRS to assess any taxes within three years

after a return is filed. See 26 U.S.C. § 650l(a). Since the United States wanted to

tax LS Portland's 2005 distribution in 2013, and doing so would have been outside

the applicable statute of limitations, it needed to find a way to account for LS

Portland's back-taxes in 2013. In response to Plaintiffs' argument, the United States

explains

         But the IRS did not assess and collect tax for 2005. It recomputed LSTC
         Portland's ending AAA in 2005 and carried it forward to the next S
         period. The IRS then determined that additional tax was owed for 2013
         because the final S-period AAA (that is, New AAA) was lower than the
         Tomseths' computation.




Page 23 - OPINION AND ORDER
Def.'s MSJ at 16 (emphasis added). So, the question becomes whether the United

States' recomputation was permissible under § 6501.

      It was not. As the United States explains, "no authority is directly on point."

Id. But the authorities that do exist counsel against greenlighting the United States'

approach. The United States is trying to have it both ways. On the one hand, it

wants the AAA to expire at the end of the PTTP to avoid giving Plaintiffs a tax benefit.

On the other hand, it wants the AAA balance to carry forward after the PTTP so that

it can collect back-taxes on the 2005 distribution.

      The treasury regulations, however, state that the AAA generally cannot be

reduced below zero.    See Treas. Reg. § l.1368-2(a)(3).     While § l.1368-2(a)(2)(ii)

includes language that permits the AAA to be reduced below zero in some

circumstances-if the decrease is based on what § 1366 allows, is a certain

nondeductible expense, or is a depletion deduction based on oil and gas-the United

States does not base its argument on this section.       Thus, to the extent that LS

Portland's 2005 AAA balance was insufficient to cover its 2005 distributions, that

deficit cannot be chargeable to the AAA account.        This is because § l.1368-2(a)

explains that AAA decreases must be done in "in the manner provided by paragraph

(a)(3) of this section.'' See Treas. Reg. § l.1368-2(a). And § 1.1368-2(a)(3) does not

permit LS Portland's 2005 AAA balance to be recomputed to create a negative balance

that can be carried forward and applied against LS Portland's 2013 AAA balance.

       Yet the United States argues that its approach is analogous to permissible

recalculations of tax liability, even outside the limitations period. Specifically, the

Page 24 - OPINION AND ORDER
United States analogizes its approach to net operating loss ("NOL") cari'Y forwards.

These are losses that an unprofitable corporation can carry forward to decrease its

tax liability in future years. See 26 U.S.C. § 172; see also Metro One Telecomm., Inc.

v. C.I.R., 704 F.3d 1057, 1060 (9th Cir. 2012).       Alternatively, it analogizes its

approach to investment credit carryovers, which are earned but unused tax credits

that a corporation can carry forward for use in later years. See 26 U.S.C. § 39; see

also Metro One, supra. Since the IRS is allowed to calculate a corporation's taxes

within the limitations period by considering a corporation's NOLs or investment

credit carryovers outside of the limitations period, the United States argues that the

same should be allowed for AAA funds.

      I disagree. While similar to one another, neither of these two concepts are

analogous enough to the operation of AAA accounts. With respect to NO Ls, the cited

cases distinguish between assessments and calculations-with § 6501 barring the

government from collecting taxes after the three-year statute of limitations but not

disallowing recalculating tax in those years for collecting the tax in a different year.

See, e.g., Barenholtz v. United States, 784 F.2d 375, 380-81 (Fed. Cir. 1986) ("It is

well settled that the IRS and the courts may recompute taxable income in a closed

tax year in order to determine tax liability in an open year."). The cases then allow

for recalculating NO Ls in tax years outside the three-year statute oflimitations. But

the issue is that unlike NO Ls, which are by definition a negative balance, AAA funds

cannot be negative in subsequent S periods.        See Def.'s MSJ at 14 ("[w]here a

corporation re-elects S corporation status ... the AAA resets to zero at the end of the

Page 25 - OPINION AND ORDER
post-termination transition period.") (citing 11 Mertens Law of Federal Income

Taxation§ 41B:187, n.1 (Jan. 2018 Supp.). And NOLs are unique because they have

to be tracked on the corporation's books from year to year for a corporation to be able

to take advantage of them. See Barrick Resources (USA) Inc. v. United States, 529

F.3d 1252, 1254 (2008) (explaining that 26 U.S.C. § 172(b) "allows a business to apply

net operating losses to profits realized in prior or future tax years ... by enabling a

taxpayer to set off its lean years against its lush years and to strike something like

an average taxable income.") (citations and internal quotation marks omitted). But

this cannot be the case for AAA funds if the PTTP expires and the corporation reverts

to being an S-corp because at that point the AAA resets at $0. Therefore, analogizing

to NO Ls doesn't suffice here as a AAA balance cannot be reduced below $0, and even

if it could, the start of a new S period would reset the AAA to $0.

      As for the investment credit, the United States cites Tax Court authority that

allows the IRS to recompute taxable income for a year within the statute of

limitations by recalculating tax liability outside the limitations period and carrying

forward unused investment credits. See Mennuto v. Comm'r, 56 T.C. 910, 923 (1971).

But Tax Court cases aren't binding, and only one other case has cited the IRS revenue

ruling that Mennuto relies on in the nearly 50 years since Mennuto's publication. And

that case analogizes to NOLs, which is problematic for the reasons explained above.

See generally Hill v. Comm'r, 95 T.C. 437 (1990). Another Tax Court case cited by

the United States is about adjusting stock basis value in years outside the statute of

limitations. See Goldsmith v. Comm'r, T.C. Memo. 2017-20, at n.6. But unlike AAA

Page 26 - OPINION AND ORDER
funds, basis calculations are inherently tied to actions taken by taxpayers in previous

years while AAA funds by definition start at $0 at the start of every new S-period.

Finally, the United States cites an Oregon Tax Court case, Int'l Health & Life Ins.

Co. v. Dept. of Revenue, 5 OTR 320 (1973), aff'd on other grounds, 269 Or. 23 (1974),

but that case wasn't interpreting § 6501. The court in that case made an exception

to the Oregon limitations statute because it found the statute to be intertwined with

the federal refund deadlines. See id. at 330-31. That is not the case here.

      In short, neither NOLs, investment credit carryovers, nor any of the other

concepts cited by the United States are sufficiently analogous for this Court to allow

the United States to tax Plaintiffs' income outside of the limitations period. Here, LS

Portland was in a new S period when it made the 2013 distributions to shareholders.

At that point, any unused AAA from the previous S period that was not distributed

during the previous PTTP had disappeared, and there was no negative AAA balance

to carry over to the most recent S period. Thus, the United States' tax on LS Portland

was outside the limitations period and Plaintiffs are owed a refund.




Page 27 - OPINION AND ORDER
                                   CONCLUSION

      The Court GRANTS IN PART and DENIES IN PART the United States'

Motion for Summary Judgment (doc. 19). The motion is granted with respect to the

statutory interpretation issue but denied with respect to the statute of limitations

issue. Plaintiffs' summary judgment motion (doc. 21) is DENIED AS MOOT.

      IT IS SO ORDERED.

      Dated this   '2.71~ay of September 2019.


                                     Ann Aiken
                             United States District Judge




Page 28 - OPINION AND ORDER
